Citation Nr: 1634778	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  12-15 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating for a right ankle disability, rated as 10 percent disabling prior to June 16, 2009 and 20 percent disabling thereafter.

2.  Entitlement to an increased rating for a left ankle disability, rated as 10 percent disabling prior to November 30, 2012 and 20 percent disabling thereafter.

3.  Entitlement to an increased rating for a bilateral hearing loss disability, rated as noncompensable.

4.  Entitlement to service connection for gout affecting the bilateral ankles, to include as secondary to service-connected bilateral ankle disability.

5.  Entitlement to service connection for a skin disability, claimed as skin cancer, status post cryosurgery, to include as due to exposure to herbicides.

6.  Entitlement to service connection for a lung disorder, claimed as the residuals of lung surgery, to include whether new and material evidence has been received to reopen the claim.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and February 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The July 2010 rating decision granted an increased 20 percent rating for the Veteran's service-connected right ankle disability, effective June 16, 2009, but denied increased ratings for his service-connected left ankle and bilateral hearing loss disabilities.  The Veteran appealed all three ratings.  A subsequent September 2015 rating decision increased the rating for the left ankle disability to 20 percent, effective November 30, 2012.

The February 2011 rating decision, in pertinent part, denied service connection for gout affecting the bilateral ankles; a skin disability, claimed as skin cancer, status post cryosurgery; and a lung disorder, claimed as the residuals of lung surgery.

Although a December 2012 rating decision denied a stand-alone TDIU claim, the issue of entitlement to TDIU was already on appeal as an element of the Veteran's appeal of the July 2010 rating decision that denied higher ratings for his bilateral ankle and bilateral hearing loss disabilities because unemployability has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board notes the issue of entitlement to an initial rating in excess of 60 percent for ischemic heart disease was included in July 2015 and March 2016 supplemental statement of the cases after the denial of the Veteran's stand-alone TDIU claim in February 2011; however, the Veteran did not file a notice of disagreement regarding the rating assigned for ischemic heart disease or otherwise signal an intent to appeal this issue.  The filing of a timely notice of disagreement is a jurisdictional requirement for appellate consideration by the Board.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  As this requirement has not been met, the Board finds it does not have jurisdiction to adjudicate the issue; therefore, it will not be addressed in this decision.

The Veteran appeared at hearing before the undersigned in April 2016.  A transcript of the hearing is of record.  The Board notes in the April 2016 hearing the Veteran affirmed his intent to proceed without representation after terminating the power of attorney for the Veterans Service Organization that had previously represented him.

The issues of entitlement to service connection for gout and a skin disability, as well the intertwined issue of entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  It is not factually ascertainable that there was a definitive increase in disability in the Veteran's ankles in the year prior to his increased rating claim.

2.  There is no evidence of right ankle ankylosis, and the highest schedular rating available in the absence of ankylosis has been assigned for the Veteran's right ankle since the date of his increased rating claim.

3.  There is no evidence of left ankle ankylosis, but the Veteran's service-connected left ankle disability has been manifest by marked limitation of motion since June 16, 2009, which warrants the highest schedular rating available for an ankle in the absence of ankylosis.

4.  The Veteran has had no more than level II hearing impairment in the right and left ear throughout the appeal period.

5.  The AOJ denied service connection for a lung disorder in an unappealed rating decision mailed to the Veteran in March 1985.

6.  VA has not received new and material evidence that indicates the Veteran's lung disorder is the result of disease or injury in service since the March 1985 rating decision that previously denied the claim.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a right ankle disability have not been met at any point in the appeal period.  38 U.S.C. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270-74 (2015).

2.  The criteria for a 20 percent rating, but no higher, for a left ankle disability have been met since June 16, 2009.  38 U.S.C. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270-74 (2015).

3.  The criteria for a compensable rating for a bilateral hearing loss disability have not been met at any point in the appeal period.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.385, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.85, Diagnostic Code 6100, 4.86 (2015).

4.  The March 1985 rating decision that denied service connection for a lung disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.156, 20.302 (2015).

5.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a lung disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The RO sent a VCAA notice letter for the Veteran's increased rating claims in July 2009.  The RO sent a VCAA notice letter for the Veteran's service connection claims in February 2010 with a supplemental notice in March 2010 regarding the requirement of new and material evidence to reopen the service connection claim for a lung disorder.  No additional notice is necessary.

VA has also satisfied its duty to assist regarding the claim.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered regarding the claims finally adjudicated by this decision.  VA has provided several examinations regarding the Veteran's increased ratings claims during the appeal period.  VA provided ankle examinations in February 2010, May 2012, December 2012, and September 2015.  VA provided audiological examinations in August 2009, May 2012, December 2012, and September 2015.  There is nothing that suggests these examination reports are inadequate for rating purposes as the examiners provided specific findings regarding the applicable rating criteria after physical examination and review of the claims file.  The VA examiners who assessed the severity of the Veteran's bilateral ankle disability specifically tested the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and the paired joint.  See Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  

The Veteran has not identified any outstanding records that would show his lung disorder is the result of disease or injury in service.  An examination is not necessary regarding the Veteran's service connection claim for a lung disorder as there is no evidence that indicates the condition is the result of disease or injury in service other than his lay assertion, which is insufficient to trigger VA's duty to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

The Veteran has provided a waiver of AOJ consideration of evidence submitted subsequent to the issuance of March 2016 supplemental statement of case that addressed the issues on appeal.

As there is no indication that any additional notice or assistance could aid in substantiating these claims, VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where, as in the present case, entitlement to compensation has already been established and increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, the more critical evidence consists of the evidence generated during the appeal period.  Id.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disabilities must be reviewed in relation to their entire history.  38 C.F.R. § 4.1.  VA must also interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  VA is also required to evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.

When there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

	A.  Ankles

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation of parts of the system, to perform the normal working movements of the body with normal excursion, strength, coordination, and endurance.  38 C.F.R. §4.40.  The functional loss may be due to the loss of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology, and evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a body part which becomes painful on use must be regarded as seriously disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  In applying these regulations, VA should obtain examinations in which the examiner determines whether the disability was manifested by pain, weakened movement, excess fatigability, incoordination, and flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations, if feasible, should be expressed in terms of the degree of additional range-of-motion loss due to those factors.  DeLuca, supra; see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011); 38 C.F.R. § 4.59.

The Veteran filed an increased rating claim for his bilateral ankle disability on June 16, 2009.  Generally, the effective date for an award of an increased rating will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If the increase is factually ascertainable within one year prior to the receipt of the claim for an increased rating, the rating will be effective as of the date of increase; however, if the increase occurred more than one year prior to receipt of the claim, the increase will be effective on the date of claim.  Further, if the increase occurred after the date of claim, the effective date will be the date of increase.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(1),(2); see also Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12- 98 (1998).  In making this determination VA must consider all of the evidence, including that received prior to previous final decisions.  See Hazan v. Gober, 10 Vet. App. 511 (1997).

Here, it is not factually ascertainable that there was a definitive increase in disability in the Veteran's ankles in the year prior to his increased rating claim.  The Veteran has had ankle issues since his separation from service, and the record indicates he has sporadically sought treatment for the disability since his separation from service.  The available treatment records show he began seeking more frequent treatment for his ankles in approximately July 2009, immediately following his increased rating claim.  This evidence does not establish an increase in disability prior to the date of the increased rating claim.  Thus, the Board finds the requisite rating period for this appeal commences with the date of the Veteran's increased rating claim, June 16, 2009.

The Veteran's bilateral ankle disability is rated under Diagnostic Code 5271, which contemplates limitation of motion.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5271, moderate limitation of motion of the ankle warrants a 10 percent rating.  A 20 percent rating requires marked limitation of the ankle.  The 20 percent rating constitutes the highest rating available on a schedular basis under Diagnostic Code 5271.

A 20 percent rating has been assigned for the Veteran's right ankle disability since June 16, 2009.  As previously noted, this is the highest rating available under Diagnostic Code 5271.  A staged rating is currently assigned for the left ankle disability during the appeal period, as it is rated as 10 percent disabling prior to November 30, 2012 and 20 percent disabling thereafter.

At the time of the initial ankle examination for his increased rating claim in February 2010, the Veteran reported the functional impairment of his ankles was virtually the same.  He explained it varied somewhat due to his activities and level of weight bearing throughout the day.  The Veteran's assertions are supported by the evidence of record.  The February 2010 examiner measured the Veteran's right ankle dorsiflexion at 10 degrees and plantar flexion at 25 degrees.  The February 2010 examiner measured the Veteran's left ankle dorsiflexion at 15 degrees and plantar flexion at 30 degrees.  Although the Veteran reported experiencing flare-ups of the ankles bilaterally four to five times per day, the February 2010 examiner determined he was unable to estimate the additional range of motion loss during flare-ups without resorting to speculation.

Based on the February 2010 examination, the AOJ determined a 20 percent rating was warranted for the right ankle from the date of the Veteran's increased rating claim due to marked limitation of motion because range of motion testing showed the Veteran retained only half the normal range in motion in his right ankle.  Because the range of motion testing during the February 2010 examination revealed the Veteran retained more than half of the normal range of motion is his left ankle, the AOJ continued the 10 percent rating assigned for moderate limitation of motion; however, the AOJ did not discuss the Veteran's reports of greater limitation of motion during the four to five flare-ups he experienced per day.  A subsequent VA examination in May 2012 showed far greater impairment of the left ankle when compared with the right ankle, with dorsiflexion of the left ankle limited to five degrees and plantar flexion limited to 15 degrees and pain throughout the range of motion.  The Board notes this examination was conducted prior to the effective date of the 20 percent rating currently assigned for the left ankle disability.

Resolving reasonable doubt in the Veteran's favor, the Board finds a 20 percent rating is warranted for the left ankle disability from the date of his increased rating claim, June 16, 2009.  When determining the functional impairment resulting from a disability rated based on limitation of motion, the Board is required to assess the effects of pain, weakened movement, excess fatigability, incoordination, and flare-ups.  When the Veteran's lay reports regarding flare-ups are considered, it appears he has experienced marked limitation of motion of the left ankle since June 16, 2009.  Although the February 2010 examination revealed slightly greater range of motion of the left when compared with the right ankle, subsequent examinations have shown far greater impairment of the left ankle when compared with the right.  These examination reports underscore the credibility of the Veteran's reports of the functional impairment being essentially equal in his ankles, varying somewhat due to his daily activities.  As such, a 20 percent rating is warranted for the left ankle from June 16, 2009.

A higher schedular rating is not warranted for either ankle during the appeal period.  Diagnostic Code 5270 provides higher ratings for ankylosis of the ankle at various degrees; however, the record establishes the Veteran has never experienced ankylosis of either ankle during the appeal period.  Ankylosis was not found on any examination, and there are no treatment records to support a finding of ankylosis.  As such, Diagnostic Code 5270 is not for application in the Veteran's case, and the 20 percent rating assigned for each ankle under Diagnostic Code.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted, as the question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996) (discussing 38 C.F.R. § 3.321(b)(1)).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  In the second step of the inquiry, the Board must determine whether the claimant's exceptional or unusual disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

The Veteran's bilateral ankle disability, as discussed above, is manifested by the loss of range of motion and disturbances in locomotion and weight-bearing, which is clearly contemplated by the rating criteria in Diagnostic Codes 5270 through 5274.  See 38 C.F.R. § 4.71a.  The Veteran has reported additional symptomatology, primarily pain, swelling and stiffness, with periods of prolonged standing or walking.  Interference with standing and walking is considered as part of the schedular rating criteria under 38 C.F.R. § 4.45, which contemplates disturbance of locomotion and interference with weight-bearing.  To the extent that prolonged periods of standing or walking cause incidental pain in the ankles, such pain is considered as part of the schedular rating criteria because the DeLuca factors and 38 C.F.R. §§ 4.40, 4.45, 4.59 are incorporated into the schedular rating criteria as applied to a particular diagnostic code.  See Sowers v. McDonald, 27 Vet. App. 472, 481 (2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Mitchell, 25 Vet. App. at 33-36 (2011) (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria); Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain).  The Veteran has not reported any additional symptomatology as a result of his bilateral ankle disability.  Hence, referral for consideration of an extraschedular rating is not warranted.  Thun, 22 Vet. App. at 114-15.

The Board finds that it is not necessary to defer adjudication of the extra-schedular issue while the TDIU claim is further developed pursuant to the remand instructions below.  Brambley v. Principi, 17 Vet. App. 20 (2003) (noting the inextricably intertwined nature of a decision on extra-schedular consideration and a TDIU claim).  In Brambley, the determining factor for the extraschedular rating was marked interference with employment.  In this case, the initial element of the analysis is not met as the Board finds that the schedular criteria are not inadequate; therefore, an analysis of whether there is marked interference with employment is not required.  Thus, meaningful effect of Brambley does not apply to the Veteran's case.

	B.  Bilateral Hearing Loss

Evaluations of defective hearing are based on organic impairment of hearing acuity, as measured by the results of controlled speech discrimination testing, together with the average hearing threshold level, as measured by puretone audiometry tests, in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Id.  Pursuant to the VA rating schedule, the assignment of a disability rating for hearing impairment is derived by a purely mechanical application of the rating schedule to the numeric designations derived from the results of audiometric evaluations.  Martinak v. Nicholson, 21 Vet. App. 447 (2007); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Examination reports, however, are required to include full descriptions of the functional effects caused by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. at 455.  

Other than in exceptional cases of hearing loss, VA arrives at the proper designation of hearing loss in each ear by mechanical application of 38 C.F.R. § 4.85, Tables VI and VII, to arrive at a rating based upon the respective Roman numeral designations for each ear.  Exceptional hearing loss exists if there is 30 decibels or less of loss at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz; or 55 decibels or more at all relevant frequencies.  38 C.F.R. § 4.86.  

The Veteran was initially provided an audiological examination in August 2009.  The examiner noted Veteran's reports of difficulty hearing in noisy environments and the impact this would have on his ability to communicate, resulting in a "significant effect" on occupational functioning.  The results of audiometric testing in decibels were as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
30
45
55
70
Left Ear
30
50
70
80

The average pure tone threshold for the right ear was 50 decibels.  The average pure tone threshold for the left ear was 57.5 decibels.  Maryland CNC speech recognition scores were 96 percent bilaterally.  These results do not reflect exceptional hearing loss as defined in 38 C.F.R. § 4.86.

These results equate to the assignment of Level I hearing loss for the right ear and Level II hearing loss for the left ear upon application of Table VI; which corresponds to a noncompensable disability rating when applied to Table VII.  See 38 C.F.R. § 4.85.

The Veteran was provided a second audiological examination in May 2012.  The examiner noted Veteran's reports of difficulty hearing in noisy environments, as well as difficulty driving due to an inability to hear traffic and signals.  The results of audiometric testing in decibels were as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
30
45
60
75
Left Ear
25
35
50
75

The average pure tone threshold for the right ear was 52.5 decibels.  The average pure tone threshold for the left ear was 46.25 decibels.  Maryland CNC speech recognition scores were 100 percent for the right ear and 96 percent for the left ear.  These results do not reflect exceptional hearing loss as defined in 38 C.F.R. § 4.86.

These results equate to the assignment of Level I hearing loss for the right and left ears upon application of Table VI; which corresponds to a noncompensable disability rating when applied to Table VII.  See 38 C.F.R. § 4.85.

The Veteran was provided a third audiological examination in December 2012.  The examiner noted Veteran's reports of difficulty hearing in noisy environments, as well as difficulty driving due to an inability to hear traffic and signals.  The results of audiometric testing in decibels were as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
30
50
65
75
Left Ear
30
50
75
80

The average pure tone threshold for the right ear was 55 decibels.  The average pure tone threshold for the left ear was 58.75 decibels.  Maryland CNC speech recognition scores were 96 percent bilaterally.  These results do not reflect exceptional hearing loss as defined in 38 C.F.R. § 4.86.

These results equate to the assignment of Level I hearing loss for the right ear and Level II hearing loss for the left ear upon application of Table VI; which corresponds to a noncompensable disability rating when applied to Table VII.  See 38 C.F.R. § 4.85.

The Veteran was provided a fourth audiological examination in September 2015.  The examiner noted Veteran's reports of difficulty hearing in noisy environments, as well as difficulty driving due to an inability to hear traffic and signals.  The results of audiometric testing in decibels were as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
40
55
70
80
Left Ear
35
55
70
85

The average pure tone threshold for the right and left ears was 61.25 decibels.  Maryland CNC speech recognition scores were 84 percent for the right ear and 88 percent for the left ear.  These results do not reflect exceptional hearing loss as defined in 38 C.F.R. § 4.86.

These results equate to the assignment of Level II hearing loss for the right and left ears upon application of Table VI; which corresponds to a noncompensable disability rating when applied to Table VII.  See 38 C.F.R. § 4.85.

In sum, the Veteran was provided four audiological examinations during the appeal period.  The results were relatively consistent with a slight decrease in hearing acuity noted in the most recent examination in September 2015.  Nevertheless, the Veteran's auditory thresholds have never measured at a level that supports a compensable rating for bilateral hearing loss.  There are no treatment records that show hearing difficulties beyond that shown on examination.  All VA examiners provided descriptions of the functional effects of the Veteran's bilateral hearing loss disability that are at least as thorough as that found adequate in Martinak.  Although the Veteran has difficulty hearing high pitched frequencies and in noisy environments, his hearing loss is not severe enough to warrant a compensable rating under the VA rating schedule.  As the preponderance of evidence is against the claim, the benefit of the doubt rule does not apply.  Therefore, the Veteran's claimed for an increased rating for bilateral hearing loss must be denied.

As with the increased rating claim for the bilateral ankle disability, the Board has also considered whether extraschedular consideration is warranted.  The symptoms associated with the Veteran's service-connected hearing loss (i.e., hearing impairment and difficulty understanding speech in the presence of background noise) are foreseeable consequences of diminished speech reception and pure tone thresholds.  As such they are contemplated by the rating criteria which are intended to compensate for the effects of hearing loss in daily life.  See Martinak, supra. Therefore, the rating criteria contemplate the functional impairment resulting from the Veteran's hearing loss, and referral for extraschedular consideration is not warranted because there is not an exceptional and unusual disability picture.  See Thun, 22 Vet. App. at 115-16.

The Board finds that it is not necessary to defer adjudication of the extra-schedular issue while the TDIU claim is further developed pursuant to the remand instructions, below.  Brambley, supra.  In Brambley, the determining factor for the extraschedular rating was marked interference with employment.  In this case, the initial element of the analysis is not met, as the Board finds that the schedular criteria are not inadequate; therefore, an analysis of whether there is marked interference with employment is not required.  Thus, meaningful effect of Brambley does not apply to the Veteran's case.

IV.  New and Material Evidence

A March 1985 rating decision denied entitlement to service connection for a lung disorder.  The Veteran did not file a timely notice of disagreement regarding the claim, and VA did not receive new and material evidence regarding the claim within one year of notice of the decision.  Thus, the March 1985 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.302.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The Court has held the phrase "raises a reasonable possibility of establishing the claim" must be viewed as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The Court emphasized that 38 C.F.R. § 3.156 "does not require new and material evidence as to each previously unproven element of a claim."  Id. at 120.  The Court further explained the provisions of 38 C.F.R. § 3.156(a) creates a "low threshold" for finding new and material evidence that is favorable to the claimant.  Id.

A determination of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider an underlying claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Therefore, regardless of the AOJ's action, the Board must address the question of whether new and material evidence has been presented to reopen a claim of service connection.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Here, the AOJ denied service connection for a lung disorder in March 1985 on the basis there was no evidence the claimed disability was the result of disease or injury in service.  The AOJ did not dispute the fact the Veteran had a current disability, finding there was evidence moderately severe obstructive ventilatory impairment at the time of the March 1985 rating decision.  The evidence regarding lung surgery submitted by the Veteran subsequent to the March 1985 does not show the claimed disability is the result of a disease or injury in service; it shows a progression of the condition for which service connection was previously denied.  Cf. Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (holding that the Board must address whether a newly submitted claim is truly representative of a new claim, or if it should be construed as an application to reopen a previously denied claim).  Thus, this evidence does not relate to the basis for the prior denial.

In sum, there is no evidence submitted since the March 1985 rating decision that denied service connection for a lung disorder that shows the claimed disability is the result of a disease or injury in service.  The Veteran's lay assertions during the April 2016 hearing, while presumed credible in the context of reopening, are insufficient to establish a link between the claimed disability and a disease or injury in service because he does not possess the requisite skill or training to address complex medical questions such as etiology or causation of his lung disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As such, new and material evidence has not been received regarding the issue of service connection for a lung disorder, and reopening of the claim is not warranted.


ORDER

Entitlement to a rating in excess of 20 percent for a right ankle disability since June 16, 2009 is denied.

Entitlement to a 20 percent rating, but no higher, for a left ankle disability, effective June 16, 2009, is granted.

Entitlement to a compensable rating for bilateral hearing loss disability is denied.

Reopening of the Veteran's claim of entitlement to service connection for a lung disorder, claimed as the residuals of lung surgery, is denied.





REMAND

VA has a duty to ensure any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  "An opinion is adequate where it is based upon consideration of the Veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one."  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (internal citations and quotations omitted).

VA obtained an opinion regarding the Veteran's service connection claim for gout in May 2012.  The May 2012 VA examiner adequately explained the Veteran's gout is not caused by his service-connected bilateral ankle disability; however, the May 2012 VA examiner did not address whether gout has been aggravated by the Veteran's service-connected bilateral ankle disability.  An opinion regarding secondary service connection is inadequate if it does not address both causation and aggravation of the nonservice-connected condition.  See El-Amin v. Shinseki, 26 Vet. App. 136, 138 (2013).  Thus, further development is necessary regarding the service connection claim for gout.

VA also obtained an opinion regarding the Veteran's claim of entitlement to service connection for a skin disability.  The November 2010 examiner determined she was unable to provide a nexus opinion because records related to treatment for skin cancer had been destroyed; however, the record now includes the results of an April 2012 shave biopsy, which revealed squamous cell carcinoma.  As such, a new examination is necessary to obtain the requested nexus opinion.

The issue of entitlement to TDIU is inextricably intertwined with the other issues being remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

Accordingly, the case is REMANDED for the following action:

1.  Make reasonable efforts to assist the Veteran with obtaining any outstanding treatment records regarding treatment for gout and/or a skin disability.

2.  Request an addendum from the May 2012 VA examiner addressing whether the Veteran's gout is at least as likely as not aggravated by his service-connected bilateral ankle disability.

The examiner is advised aggravation means the service-connected disability caused an increase in the severity of an existing nonservice-connected disability beyond the natural progression of the disease.  If aggravation is found, the examiner must attempt to establish the baseline level of severity of the gout prior to aggravation by the service-connected ankle disability.

The examination report must include a complete rationale for the opinion provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.  

3.  Schedule the Veteran for a new examination to obtain an opinion addressing whether he has a current skin disability, to include skin cancer, that is at least as likely as not the result of disease or injury in service, to include, but not limited to, the presumed exposure to herbicide agents.

The examination report must include a complete rationale for the opinion provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.  

4.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


